Filed 6/17/22 In re P.K. CA4/2



                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 In re P.K., a Person Coming Under the
 Juvenile Court Law.

 SAN BERNARDINO COUNTY
 CHILDREN AND FAMILY SERVICES,                                           E078512

          Plaintiff and Respondent,                                      (Super.Ct.No. J280733)

 v.                                                                      OPINION

 C.H.,

          Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Steven A. Mapes,

Judge. Affirmed.

         Jacob I. Olson, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Tom Bunton, County Counsel, and Kaleigh Ragon, Deputy County Counsel, for

Plaintiff and Respondent.

                                                        1
       The juvenile court terminated defendant and appellant, C.D. (mother’s), parental

rights as to P.K. (minor, born Aug. 2009). On appeal, mother contends the court erred in

declining to apply the beneficial parental relationship exception to termination of her

parental rights. We affirm.

                I. FACTUAL AND PROCEDURAL BACKGROUND1

       On April 5, 2019, personnel from the San Bernardino County Children and Family

Services (the department) received a referral alleging physical abuse by mother and J.K.

(father)2 (collectively, the parents) to H.H. (born Nov. 2005), general neglect by mother

to R.Y. (born Feb. 2007) and H.H., emotional abuse by mother to all the children, and

emotional abuse by father to minor. Father was alleged to be a chronic opioid user due to

a back injury. Father had stated on multiple occasions that he wanted H.H. out of the

house, and H.H. was ruining their family. The parents acknowledged that father had been

trying to get H.H. arrested for the past one-and-a-half years so that H.H. would be out of

the house and the parents would no longer be responsible for him. H.H. said he was

locked in his room “fulltime.” He said that as part of his punishment, the parents did not

send him to school. He reported sleeping on the floor with a jacket and blanket. H.H.

said he had no heat in his room. He reported being physically abused but would not

provide examples due to fear of being punished.


       1 By order dated February 18, 2022, we incorporated the record in C.H. v.
Superior Court, case No. E076676, from mother’s notice of intent to file a petition for
extraordinary writ, in the record in this case. The case was dismissed March 25, 2021.

       2 Father was the biological father of minor only. Father is not a party to the
appeal. Father committed suicide in May 2020.
                                         2
       On April 9, 2019, department personnel received another referral reporting that

H.H. and R.Y. were being locked in their rooms; even the windows were locked so that

they could not get out. The reporting party said that H.H. stole parent’s credit card;

father then “choked him out.” The reporting party said the parents were “hurting [H.H.]

and leaving marks on him and will not send him to school because they do not want the

school to see the marks.” The reporting party said father “choked out” mother, possibly

in front of the children.

       Department personnel had previously opened a voluntary maintenance case on

May 21, 2014, with the parents and the children. On January 12, 2015, the court detained

H.H., R.Y., and minor from parents for general neglect. The case was closed on

September 30, 2016. A court had previously terminated the parental rights of N.P., the

biological father of H.H. and R.Y., as to three of their half siblings on May 13, 2013, and

a fourth half sibling on May 5, 2014.3

       On April 18, 2019, the social worker interviewed H.H. at school. H.H. said he did

not want to get mother in trouble: “‘It’s my dad. My dad said if I tell I would be a ward

of the state.’” H.H. said he was now locked in his room all day and had only a blanket

for a bed. He said “‘my dad hits me and chokes me out and one time I even lost

consciousness.’” H.H. reported that “‘most of the time when my dad hits me or chokes

me, it is behind the door and away from the camera.’”4 “[O]n the rare occasion when his



       3   N.P.’s whereabouts were unknown, and he never participated in the case.

       4   The parents kept a camera facing H.H.’s bedroom door.
                                         3
mother ha[d] observed [father] hitting or choking him she would jump on [father] and try

to stop him.” The last time father choked H.H. out was approximately two months

earlier.

       H.H. reported that father hits him with father’s fist, sometimes with one knuckle

out, which would leave a lump on H.H.’s head. H.H. demonstrated how father would

choke him by placing one arm around the front of his neck as in a headlock. H.H. said

father also choked mother out four or five times. He said father also hit R.Y., but father

never hit minor. H.H. was afraid of what would happen if parents found out he had

spoken with the social worker.

       On April 18, 2019, the social worker went to the parent’s home. Mother said she

would let H.H. out of his room “‘sometimes.’” She said she kept H.H. locked in his room

because he had stolen her credit card information and the department did not help her

with his behavioral problems. The social worker said the school, the department, the

Department of Behavioral Health, and medical doctors had offered the family multiple

services. The children received services at school; parents refused in-home services and

had not participated in any services themselves. Mother declined medication for the

children because she believed it was poison.

       Mother denied father would hit H.H. She said H.H. lies. H.H. was found in a

dark, locked room with a camera facing the door. His room had dirty, stained carpeting

and a single blanket. The windows appeared to be locked from the outside. R.Y.’s room

had a mat with blankets and a pillow on a concrete floor. There were no working lights

in either room.

                                         4
       Minor’s room “appeared considerably different as it consisted of carpeting, a box

spring and mattress with blankets and pillow,” furniture, and a light. Minor said R.Y. and

H.H. would lie about parents. He reported that he had missed a lot of school.

       Father had a criminal history which included corporal injury to a spouse,

kidnapping, grand theft, criminal threats, and burglary. The paternal grandparents arrived

at the home and expressed their desire for the placement of minor with them. Department

personnel took the children into protective custody.

       On April 22, 2019, department personnel filed a section 300 juvenile dependency

petition alleging, as to mother and minor, that mother knew or reasonably should have

known that father was physically abusing H.H. and R.Y., placing minor at similar risk of

abuse (a-1); that mother knew or reasonably should have known that father was

physically abusing H.H. and R.Y., placing minor at similar risk of abuse (b-2); that

mother failed to provide for H.H. and R.Y., placing minor at risk of similar neglect (b-3);

that mother failed to provide for the children’s educational needs (b-4); that mother knew

or reasonably should have known that father was physically abusing H.H. and R.Y.,

placing minor at similar risk of abuse (b-5);5 mother knew or reasonably should have

known that father was abusing substances, placing the children at risk of harm (b-6); that

father abused substances placing minor at risk (b-7); and that a voluntary maintenance

case had previously been opened and closed, yet the children remained at risk of the same

issues (j-8). On April 23, 2019, the juvenile court detained the children.



       5   The b-5 allegation is identical to the b-2 allegation.
                                            5
       In the May 15, 2019, jurisdiction and disposition report, the social worker reported

she had called the parents on four occasions but was unable to leave a voicemail. On

April 30, 2019, the social worker spoke with H.H. who said mother knew father “‘choked

me out.’” He said father also choked out R.Y. twice and mother “too.” H.H. said he was

not taking his medication because the parents did not feel like making appointments to

take him to the doctor. Father reported he had a back injury for which he took opiates.

The social worker noted that 51 referrals had been made on the household since June

2010. On June 24, 2019, department personnel amended the petition to add allegations

that mother and father had engaged in domestic violence in front of the children.

       In a first addendum report filed June 25, 2019, the social worker recommended the

court deny the parents reunification services pursuant to section 361.5, subdivision (b)(6)

(severe physical harm to the child or a sibling). The parents declined to be interviewed

without counsel present. The maternal aunt reported that father had held a gun to H.H.’s

head when H.H. was three years old. She reported that father had also previously held a

gun to mother’s head and made her get in the car and leave. An officer had arrested

father and he spent time in jail. Father reportedly attempted to commit suicide by

hanging himself in the closet. An officer confirmed being called to the home when father

had tried to hang himself. Records from prior cases reflected that both R.Y. and H.H.

had been prescribed psychotropic drugs. H.H. refused to visit either mother or father.

       In an evidentiary interview conducted by two social workers and an officer, H.H.

reported being locked in his room for prolonged periods of time. All he had was a

blanket. He slept on the ground and was cold all the time except in summer. He said he

                                         6
was often thirsty as he was only allotted half a cup of water a day. He said he once went

five days without eating. He was only allowed to sponge bathe outside; sometimes when

father was gone, mother would allow him to shower. He once went three weeks without

a sponge bath or shower.

       H.H. described his life as “‘miserable.’” Father told him multiple times father

would kill him. Father choked him to unconsciousness on multiple occasions. Father hit

him multiple times in the head leaving bumps. On one occasion, he heard father choking

R.Y. H.H. said mother told him father had choked mother. In another interview he

reported he was 11 when father attempted suicide by hanging himself with a necktie.

H.H. said he repeatedly tried to hang himself like father.

       In a July 10, 2019, additional information to the court report, the social worker

reported that visits between the parents and the children had not occurred until June

because mother failed to return phone calls. Visits had been consistent since. Mother

refused to visit H.H. and asked that he not be allowed visitation with his siblings. The

court ordered visitation between the children and visits between the children and the

parents to occur once weekly for two hours; they were to be “closely monitored.”

       In a September 16, 2019, additional information to the court report, the social

worker noted that visits had occurred between the parents and the children. In a

November 4, 2019, addendum report, the social worker noted she had obtained the

children’s school records and there were significant unexcused absences. Mother visited

with minor on July 1, 2019. On August 25, 2019, the parents and the paternal

grandparents visited with minor for a supervised birthday party. The social worker noted

                                         7
that “mother has been engaged in setting up visits. She sets limits well, has a positive

disposition with her younger children.” The social worker recommended the court order

no additional visits until mother benefitted from services.

       In a November 18, 2019, third addendum, the social worker reported that minor

said he was in foster care due to H.H.: “‘My mom said he’s the reason we got put in a

group home, so I don’t like him anymore’ and that [H.H.] was ‘bad all the time because

he will say lies about me and my sister and my mom and dad.’” The paternal

grandparents (PGPs) had been taking classes required to become a foster family. They

had provided information for background checks. They had no criminal history. The

PGPs had yet to be approved, “but there is every indication that their home will be

approved.”

       The PGPs had maintained a bond with minor. “They have consistently

demonstrated that they have the best interest of the children in mind.” They exercised

“proper and effective care and control of” minor. The paternal grandfather “has shown a

particularly strong ability to connect with the children on their level when interacting

with both [R.Y.] and [minor]. He has shown an interest in [H.H.] and hopes that he will

‘get better.’”

       The social worker had obtained an arrest report dated April 23, 2009, which

reflected that father had been verbally abusing then three-year-old H.H., threatening to

smack him for walking away with father’s property, which turned out to be a firearm.

Mother had said she was “‘extremely frightened for her safety and the safety of her [then]

two children. On several occasions throughout the night, [father] attacked her, pushing

                                         8
her to the ground and throwing her around the house.’” Officers arrested father. The

social worker opined that the children deserved permanency; mother had previously

received services for herself and the children, yet issues of domestic violence and the

severe physical abuse of H.H. continued.

       In a fourth addendum report filed January 14, 2020, the social worker reported that

on November 24, 2019, the parents were involved in a domestic violence incident at

father’s residence for which father was arrested. On December 17, 2019, defendant pled

no contest to misdemeanor battery on a cohabitant (Pen. Code, § 243(e)(1)) and was

sentenced to 60 days in jail. A court issued a one-year criminal protective order

prohibiting father from having contact with mother.

       Mother’s latest visit with minor had occurred on January 4, 2020. Mother

reported all visits went well. Mother told the social worker that “she now sees restraining

the children . . . by locking them in their room [is] unsafe and understands why [the social

worker] was concerned about possible fires or medical emergencies . . . .” Mother stated

she still does not believe father was ever violent with the children. “Mother continues to

deny or minimize her choices and parenting practices and continues to blame her

behaviors on [the department], medical personnel, and law enforcement.” Father

reportedly tried to kill himself after his arrest.

       Minor was placed with the PGPs “during the Holiday’s.” “[I]t appears [minor] is

thriving in this placement.” “Paternal grandparents have been able to demonstrate they

can be protective and are a concurrent placement and are willing to adopt [minor] should



                                            9
the parents fail to reunify. [Minor] is aware his parents are no longer living together and

although sad, he . . . enjoyed his visits with them.”

       In a June 15, 2020, additional information to the court report, the social worker

reported that father had committed suicide on May 22, 2020. After services for father,

“the children were able to spend about [three] hours with their mother in a supervised

setting that included lunch.” Minor was “doing well in placement with his grandparents

and has requested he remain with them.” The department recommended that minor

“remain with paternal grandparents who wish to adopt him. . . .” In a second amended

detention report dated July 21, 2020, the social worker reported that minor had been

placed in the PGP’s home on January 15, 2020.6 He was “thriving in this placement.”

       At a hearing on December 7, 2020, it appeared the parties had come to an

agreement pursuant to which mother would not contest jurisdiction; if the court applied

the section 361.5, subdivision (b)(6) bypass provision, the department would recommend

guardianship, rather than adoption, as the permanent plan. However, mother decided to

take the matter to trial and the matter was continued.7




       6 At some point after June 20, 2020, H.H. was placed under the jurisdiction of the
juvenile delinquency court.

       7  The long delay between the detention and jurisdiction hearings was due, in part,
to repeated conflicts declared between mother and her counsels, which required
continuances to allow newly appointed counsel to prepare for a contested jurisdictional
hearing. At one point, counsel for the department objected to the repeated continuances:
“I think this is, perhaps, the fifth attorney the mother has had . . . .” Additional
continuances were due to COVID-19 protocols.
                                          10
       At the contested jurisdiction hearing on March 1, 2021, mother testified that H.H.

had made false allegations that father was choking people in the house. H.H. was a liar.

Father never choked mother, nor did she ever say that he had. Father never grabbed her

by the hair or dragged her as alleged in one of the police reports. Mother did not believe

father had physically abused any of the children.

       The parents began locking H.H. in his room at the age of five, at night from 8:00

p.m. until the morning to keep him from molesting R.Y. They had caught H.H. doing

“stuff that was really mind-blowing and disturbing.” “He was having intercourse with his

sister and trying to convince her that they were going to get married and run away

together.” From the age of four “he was trying to insert his penis into her.” Mother also

caught him trying to have intercourse with minor. H.H. and R.Y. “were acting out

sexually inappropriately and also had aggressive, destructive behaviors.” “They were

smearing feces on the wall . They were eating their feces. They were destroying property

and aggressive towards others.”

       H.H. slept on a mat with a blanket and pillow in his room with no electricity. H.H.

did not have a bed for four months because he broke the frame; but he still had a mattress

and box spring. He did not have any bathroom facilities in his room. He had broken all

the lightbulbs in his room. The electricity had not been working in his room for at least a

couple of months. H.H. was always able to open his windows. He could not open his

window. H.H. was allowed to bathe in the house daily.

       They also locked R.Y. in her room: “A couple times she had tried running away,

and one of the times she had said that she was going to marry her brother, and they were

                                         11
going to live happily ever after. Another time she didn’t really have a reason or rhyme.

She just took off and went to my neighbor’s house, and then from there, took off down

the street . . . .” “Because she would sneak out of her room, and we had mountain lions,

bears, and bob cats that lived up and surrounded us around our property, and it was

extremely dangerous. Besides, I was worried about her getting picked up by a stranger.”

They would lock her in her room whenever she had an outburst or they had to separate

the children.

       There was no light, electricity, or lightbulbs in R.Y.’s room in April 2019. There

was a mattress in her room. There was no carpeting in her room. There was no heat in

either H.H. or R.Y.’s rooms. Minor had a box spring, mattress, electricity, a lamp, and a

nightstand in his room.

       The children did not go to school when the parents had doctors’ appointments,

which occurred “definitely more than twice a week.”8 H.H. had not gone to school for

three weeks before being taken into protective custody. There were incidents of domestic

violence between the parents, but not in front of the children; father was twice arrested

for domestic violence.

       Prior to the instant proceedings, service agencies evaluated and diagnosed H.H.

and R.Y.; agency personnel engaged in coaching, therapy, and counseling sessions at

least three times weekly. They were placed on medications. At one point, both H.H. and



       8 Mother wore prosthetics below the knees of both her legs. Mother was paid as a
caregiver for father and R.Y.

                                         12
R.Y. had been sent to a group home. However, the services were terminated before they

were complete; mother begged them not to close services.

       After services were terminated, mother was unable to obtain the children’s

medications. She repeatedly requested help from county agencies.9 Mother told service

agencies that she was locking H.H. and R.Y. in their rooms: “I felt . . . they said we were

doing the best we could, and keep doing what we were told. That’s exactly what they

were trying to tell me since that’s what we were there to address was the locks on the

doors.” The parents were trying to have H.H. removed from their home due to his

behavior.

       Mother had supervised visitation with minor for two hours, once weekly. “Well, a

lot of our visits we actually—he’ll get to choose where we go, and we have gone dirt bike

riding. We have gone to the races out in San Bernardino, and we’re always busy and

doing something fun. So I always try to make sure that I have money just in case he gets

hungry, or if there is any extra activities he is wanting to do. And then we were also

doing visits at the park where I would run and play tag with him—well, I guess I wasn’t

really running, but the best of my abilities, I would try to play and do what I could to

spend the time quality time with him that I could.” Minor was happy when he saw her

and sad when visits ended. She tried to talk with him on the phone every day. Mother

loved her children with her “heart and soul.”




       9An acquaintance of mother testified that mother had reached out to the
department numerous times for assistance.
                                          13
          Mother had engaged in several services, including parenting classes which “has

given me a lot of—it has given me confidence, and I acquired a lot of skills to improve

my relationship with my children.” “I’ve learned to sit and be a good listener. I’ve

learned to help them be able to work through whatever situations they have with them

being able to be calm and not have their outbursts.”

          A social worker with the Department of Aging and Adult Services testified that his

job consisted of assessing clients’ physical and mental abilities and the areas in which

they need help with their daily activities. Father and R.Y. were his clients between 2016

and 2019. He visited the parents’ home twice a year. In 2018, R.Y.’s room “was bare. It

had no carpet. It had a pillow and a blanket on the floor, which I was—it was reported to

me was used to sleep on. The window was shut to where it could only open one inch,

and that was done because she reportedly attempted to throw her mattress out of the

window, so she couldn’t escape.” He made a referral to the department.

          R.Y. had been removed in 2019 because it had been reported, “That she would

physically harm herself, pulling out her hair. She would try to run away from the home .

She would hit herself.” It was reported R.Y. had been sexually abused by her biological

father.

          During mother’s testimony, the court observed her repeated insistence on

answering questions not asked of her, “It makes it look like you’re trying to hide

something or tailor something. It affects your credibility whenever you do that. So you

can—you're not going to do that anymore, and if you do it, you have to understand the

effect it has on the trier of fact. That it calls my attention to something that maybe my

                                           14
attention wouldn’t necessarily be—necessarily on. So that’s at your own peril when you

do that. I’m trying to explain to you, and all counsel, when a witness tries to do that, it is

definitely a red flag as to credibility.”

       After testimony, the court noted: “Mother certainly paints a different picture than

what the reports say. And I don’t believe the picture that she has painted. I think she is

still either in denial or is being deceitful when she testifies about certain things or, at

least, minimizing to a great extent. Certainly shifting blame.” “I think that is part of how

[mother] survives mentally, maybe, is to shift the guilt and blame to somebody else.”

       The court sustained all the allegations pertaining to minor, took jurisdiction over

him, and removed him from mother’s custody. “And for the [section] [361.5,

subdivision] (b)6 bypass, I would agree with the Department’s assertion that in this

instance the several years of locking the children, especially in the state they were found

in the day of removal, when they were left at least five hours alone, locked in a room

before [father] and [mother] came home, you know, I think that is indicative of what was

always happening.” “And so I think that was definitely cruel to where the children had to

soil themselves or scream to be allowed to go to the bathroom, not have access to food

like was needed. In an emergency situation, had there been a fire or a flood, they would

not have been able to get out of that situation.

       “I believe the facts as presented by [H.H.], and I do believe he was choked out to

the point of unconsciousness as stated. I believe all of the things that he has reported in

those papers, over Mother’s assertions. Mother’s assertions, again, have been self-

serving, and only at some point when she was forced to talk about [domestic violence]

                                            15
did she start to admit that.” “I do not believe [father’s] death removes Mother’s risk to

the children. Mother is clearly a risk to the children by her parenting styles and by

allowing [father]—and, frankly, I think she was a part of it. So, you know, doing the

locks and all of that, there’s no doubt in my mind that this is severe physical abuse.” The

court found that although minor was “treated much better” “doesn’t mean he is not at risk

because he was exposed to all of these things going on in the house. He is equally at risk

of severe physical abuse, in my mind, based on the totality of all of the evidence.” The

court denied mother reunification services and set the section 366.26 hearing. The court

set visitation as one hour monthly.

       On March 5, 2021, mother filed a notice of intent to file a petition for

extraordinary writ. On March 25, 2021, this court dismissed the petition pursuant to a

letter filed by counsel for mother indicating he had “determined there are no legal or

factual issues upon which to base a Petition for Extraordinary Writ . . . .”

       In the July 1, 2021, section 366.22 report, the social worker recommended the

court terminate mother’s parental rights to minor with a permanent plan of adoption. The

PGPs reported that mother maintained consistent visits with minor; however, both minor

and mother would become frustrated during visitation. Minor “could be disengaging and

disrespectful to his mother during the visits.” “It was reported that during the visits

[minor] would speak to his mother as if he was speaking to a child, calling her descriptive

names such as stupid or dumb. During telephone calls [minor] would hang up on his

mother.



                                          16
       The PGPs had reported that minor exhibited defiant behaviors with them,

especially the paternal grandmother, after the visits with mother. They reported it would

take “a couple of days for [minor] to calm down and comply with their directives just to

start all over again after each visit with the mother.” The PGPs reported that minor’s

defiant behaviors had lessened; however, he continued to be disrespectful to mother.

Minor reported, “he is ok with one time per month visit[ation] with his mother and that

the visits with his mother are going well.”

       “The prospective adoptive parents ensure that [minor] is able to visit with his older

siblings when he wants to either by phone or in person. [Minor] is well adjusted to his

current placement as he understands this will be his forever home and has verbalized this

to the [social worker].”

       “The prospective adoptive parents want to adopt [minor] because they are his

paternal grandparents and they want to keep [minor] in touch with his family and his

heritage. As aforementioned, [minor] has indicated he is okay with being adopted by the

prospective adoptive parents, his paternal grandparents, and does not wish to be adopted

by anybody else.” “The prospective adoptive parents have known [minor] his entire

life . . . .” He “was placed with the prospective adoptive parents since January 15, 2020.

There is a mutual attachment between the prospective adoptive parents and [minor].” He

informed the social worker he sees them as parental figures.

       “For fun the prospective adoptive family enjoys taking [minor] dirt bike riding,

going to the movies, parks, having family time with their extended family, and having

[minor] meet his extended family and develop relationships with them.” “The

                                         17
prospective adoptive parents are currently making [minor] aware of his heritage by

having him connect with his extended paternal family. The prospective adoptive parents

consistently speak with [minor] about the adoption and [he] understands he is being

adopted. The prospective adoptive parents plan on meeting the social, medical,

psychological, and financial needs of the child by having him immersed in the social

structure of his extended family. This will enable the prospective adoptive parents to be

able to raise [him] with the assistance of their extended family. The prospective adoptive

parents continue to plan on having [minor] maintain contact with his biological mother

on a regular basis. The prospective adoptive parents understand the legal and financial

rights and responsibilities that accompany adoption and they understand they will

become the legal parents of [minor].”

       The social worker opined minor “is an appropriate child for adoption. The child is

placed with a prospective adoptive family who is committed to [his] long term care. The

child has been placed with the family for two years and the child and the family have

developed a mutual attachment.” The paternal grandparents “are dedicated to [minor]

and committed to raising him to adulthood. It is recommended the [minor] be freed from

his birth parents in order to be placed for adoption with” the paternal grandparents.

       In an additional information to the court report, filed October 4, 2021, the social

worker responded to a request from the court regarding visitation between mother and

minor. The paternal grandparents reported visits occurred once monthly in various

locations. Mother and minor kept “busy such as laser tag and bumper cars due to when

they are together in quiet places like the park the mother tends to discuss the case which

                                         18
triggers anger in [minor]. There is no set day that the visits take place as the PGP’s work

around the mother’s work schedule. The PGP’s explained that . . . disrespectful

behaviors continue[] to be identified [such] as yelling, and talking rudely to . . . mother,

and a challenge for the PGP’s after the visits in dealing with his disrespectful behavior

towards them. It is reported that [minor] understands the control he has over his mother

and he manipulates her into buying him what he wants and she always follows through

on purchasing whatever he asks for. The PGP’s report that [minor] has weekly therapy to

provide him with coping tools to help manage his emotions effectively and redirecting

the disrespectful behaviors he exhibits. The PGP’s ha[ve] also pointed out that [minor] is

thriving academically with letter grade A in his subjects.” Minor now reported that he

wanted to live with mother.

       The social worker explained to minor that department personnel were

recommending adoption with the PGPs. Minor responded that “he understood and asked

if he could return to playing with his game. [Minor] has adjusted to a certain lifestyle

with his grandparents. He does not have to worry about his daily basic needs. He is

thriving in school for the first time since the onset of this case. The PGPs [have] also

reported that he has made significant improvement in therapy.”10

       In a November 12, 2021, additional information to the court report, the social

worker reported, “On the last visit . . . [minor] indicated he wants to live with his mother

and does not have an interest in Adoption . . . .” “Since May of 2021, [minor] has



       10   The court appointed mother new counsel again on October 4, 2021.
                                          19
become more opposed to the idea of adoption and has been advocating living with his

mother full time.” Minor “has been having visits with his mother supervised by the

paternal grandparent prospective adoptive parents. Those visits have gone well but it has

been noted the mother does talk about the case with [minor], which is redirected by the

caregivers.”

       In an addendum report, filed January 27, 2022, the social worker noted that minor

continued to have visitation with mother. “Immediately following the last court hearing

the caregivers reported [minor’s] mother began talking about the case with [minor]. The

paternal grandparent prospective adoptive parents ended the conversation . . . and the

mother and [minor] began discussing other issues. Since this time, the caregivers

indicate [minor] and his mother have had very appropriate visits which have focused on

their relationship rather than the case.” “Overall, [minor] is doing well in the placement.

He has confirmed if he cannot go home to his mother he wants to be adopted by his

grandparents.”

       The social worker continued to believe adoption by the paternal grandparents was

in minor’s best interest. Even though minor did not suffer from the “harsh treatment”

mother and father directed at his siblings, he did witness the physical abuse and the

domestic violence between the parents. The social worker was concerned that minor

could be subjected to the same abuse his siblings suffered if returned to mother. The

social worker was concerned mother would “revert back to her past system of control by

locking [minor] in his room for extended periods of time when faced with adverse

behaviors she cannot control . . . .” The social worker believed minor was appropriate for

                                         20
adoption. Minor had been “placed with the family for two years and [minor] and the

family have developed a mutual attachment. [The PAPs] are dedicated to [minor] and

committed to raising him to adulthood.”

          On February 2, 2022, the court held the section 366.26 hearing. Mother testified

she had attended all visits with minor. Minor referred to her as “‘Mom.’” Minor “tells

me he loves me, and I am the best mom in the world.” She tells minor she loves him.

Minor is sad when visitation is over and tells mother “he can’t wait to see me on my next

visit, and he says that he will call me and let me know, you know, everything is okay and

how school is going and try to update me on how his day was.”

          Counsel for the department argued “there’s just nothing in the record that would

show that it would be detrimental to sever the relationship between the mother and child.

And, at this point, the minor deserves stability and permanency, which he has with his

caregivers. For this basis, we are asking the Court to terminate parental rights and free

the minor for adoption.”

          Mother’s counsel argued, “Mother has testified as to her special and deep bond

with her son, and I would ask the Court to find that the—under the parental-bond

exception, . . . that it would be detrimental to sever the relationship at this time.”

Mother’s counsel wished to preserve mother’s ability to file a section 388 petition in the

future.

          Minor’s counsel observed: “I have no doubt the minor loves his mom. He has

indicated that to me numerous times; however, I do not believe there is a bond that would

be detrimental if it is broken. I think it is more detrimental for the minor to think that he

                                           21
may return to Mom.” Minor’s counsel further noted that “minor has told me if he can’t

go to Mom, he wants to be adopted, and I believe that’s where we’re at today. He cannot

go to Mom, and, therefore, he should be adopted. He is generally and specifically

adoptable, and, in my opinion, it’s in his best interest to be adopted.”

       The court found minor adoptable. The court noted, “Mother’s constantly visited—

shifting over to her burden now. Mother has constantly visited. The visits are friendly

visits, clearly. But there is a more defined standard. Will the child suffer a detriment by

the adoption. So, you know, it is clear in the totality of the case, the whole history, the

child’s behaviors and things like that . . . . [I]t’s clear that what’s written there for me

supplies the information that would say it would not be a detriment to sever the bond.”

       The court noted it was balancing minor’s indication that he now wished to live

with mother with everything else in the record: “I don’t think that sentiment of love for

the mother translates into detriment for the severance of the relationship. I understand

the difference and emotions that are going on. But the question is whether . . . Mother’s

met her burden of proof. It’s her burden to show that the child would suffer some

detriment because of the severance. She has not met that burden.” The court terminated

mother’s parental rights to minor.

                                      II. DISCUSSION

       Mother contends the juvenile court erred in declining to apply the beneficial

parental relationship exception to termination of parental rights. Specifically, mother

maintains that the court erred in not rendering a finding on whether minor would benefit

from continuing his relationship with her which, in and of itself she argues, constitutes

                                           22
reversible error. Mother asserts the court’s finding of detriment was conclusory and,

thus, problematic, as it bypassed the complex task set forth by In re Caden C. (2021) 11

Cal.5th 614, 630 (Caden C.).) Thus, mother contends it is unclear whether the court

considered prohibited criteria such as how much progress mother had made in her

services and the adoptive parents’ promise to allow mother and minor to continue

visitation. We disagree.

       “[T]he goal at the section 366.26 hearing is ‘specifically . . . to select and

implement a permanent plan for the child.’ [Citations.] To guide the court in selecting

the most suitable permanent arrangement, the statute lists plans in order of preference and

provides a detailed procedure for choosing among them. [Citation.] According to that

procedure, the court must first determine by clear and convincing evidence whether the

child is likely to be adopted. [Citation.] If so, and if the court finds that there has been a

previous determination that reunification services be terminated, then the court shall

terminate parental rights to allow for adoption. [Citation.] But if the parent shows that

termination would be detrimental to the child for at least one specifically enumerated

reason, the court should decline to terminate parental rights and select another permanent

plan. [Citation.] As we have previously explained, ‘[t]he statutory exceptions merely

permit the court, in exceptional circumstances [citation], to choose an option other than

the norm, which remains adoption.’” (Caden C., supra, 11 Cal.5th at pp. 630-631.)

       “The exception at issue in this case is limited in scope. It applies where ‘[t]he

court finds a compelling reason for determining that termination would be detrimental to

the child due to one or more of the following circumstances: [¶] (i) The parents have

                                          23
maintained regular visitation and contact with the child and the child would benefit from

continuing the relationship.’ [Citation.] From the statute, we readily discern three

elements the parent must prove to establish the exception: (1) regular visitation and

contact, and (2) a relationship, the continuation of which would benefit the child such

that (3) the termination of parental rights would be detrimental to the child.” (Caden C.,

supra, 11 Cal.5th at p. 631.)

       The parties agree the court found that mother met the first element of the

exception, regular visitation. (Caden C., supra, 11 Cal.5th at p. 631.) The court noted,

“Mother has constantly visited.” Substantial evidence supports the court’s finding. (Id.

at p. 640.)

       Mother maintains the court committed reversible error by failing to render an

express finding on the second element as to whether minor would benefit from

continuing his relationship with mother. However, “we are aware of no requirement—

and [mother] cites no authority supporting the proposition—that the juvenile court, in

finding the parental-benefit exception inapplicable, must recite specific findings relative

to its conclusions regarding any or all of the three elements of the exception.” (In re A.L.

(2022) 73 Cal.App.5th 1131, 1156 [“[A]lthough a statement by the trial court of its

findings (or reasons) for its decision is helpful in conducting appellate review, it [is] not a

legal requirement in this instance.”].)

       Regardless, “[e]ven if the mother had established the existence of a beneficial

parental relationship, she cannot show that the juvenile court abused its discretion in

finding that the relationship between . . . mother and [minor] did not constitute a

                                          24
‘compelling reason’ for finding that adoption would be detrimental to [minor].” (In re

Bailey J. (2010) 189 Cal.App.4th 1308, 1316-1317.)

       “[I]n assessing whether termination would be detrimental, the trial court must

decide whether the harm from severing the child’s relationship with the parent outweighs

the benefit to the child of placement in a new adoptive home. [Citation.] By making this

decision, the trial court determines whether terminating parental rights serves the child’s

best interests.” (Caden C., supra, 11 Cal.5th at p. 632.) “Because terminating parental

rights eliminates any legal basis for the parent or child to maintain the relationship, courts

must assume that terminating parental rights terminates the relationship. [Citations.]

What courts need to determine, therefore, is how the child would be affected by losing

the parental relationship—in effect, what life would be like for the child in an adoptive

home without the parent in the child’s life.” (Id. at p. 633.) “[T]he question is just

whether losing the relationship with the parent would harm the child to an extent not

outweighed, on balance, by the security of a new, adoptive home.” (Id. at p. 634.)

       “What’s more, understanding the harm associated with severing the relationship is

a subtle enterprise—sometimes depending on more than just how beneficial the

relationship is. In many cases, ‘the strength and quality of the natural parent/child

relationship’ will substantially determine how detrimental it would be to lose that

relationship, which must be weighed against the benefits of a new adoptive home.”

(Caden C., supra, 11 Cal.5th at p. 634.)

       “[W]hether termination of parental rights would be detrimental to the child due to

the child’s relationship with his parent—is discretionary and properly reviewed for abuse

                                           25
of discretion.” (Caden C., supra, 11 Cal.5th at p. 640.) “A court abuses its discretion

only when ‘“‘the trial court has exceeded the limits of legal discretion by making an

arbitrary, capricious, or patently absurd determination.’”’ [Citation.] But ‘“‘[w]hen two

or more inferences can reasonably be deduced from the facts, the reviewing court has no

authority to substitute its decision for that of the trial court.’”’” (Id. at p. 641.)

       The court acted within its discretion in declining to apply the beneficial parental

relationship exception to the termination of mother’s parental rights. The court

acknowledged that minor loved mother and had expressed a desire to return to mother’s

custody. However, the court found that when weighed against minor’s “behaviors” and

“the totality of the case,” mother had not met her burden of showing an exceptional

circumstance or compelling reason that minor’s adoption by the PGPs would be

detrimental to him.

       Although minor was never the direct object of any physical abuse, minor had

witnessed the physical abuse of his siblings, domestic violence between his parents, and

experienced the effects of attempts by father to commit suicide. Moreover, mother

repeatedly tried to blame minor’s siblings for all the problems in the house. It is difficult

to see how any of this would not have negatively affected “‘the strength and quality’” of

the relationship between mother and minor. (Caden C., supra, 11 Cal.5th at p. 634.)

       Indeed, the social worker’s reports reflect several problems during visitation

between mother and minor. In June 2021, the social worker noted that minor and mother

would become frustrated during visitation. Minor “could be disengaging and

disrespectful to his mother during the visits.” Minor “would speak to his mother as if he

                                            26
was speaking to a child, calling her descriptive names such as stupid or dumb. During

telephone calls [minor] would hang up on . . . mother.” In October 2021, the social

worker noted that mother would discuss the case with minor during visitation which

would trigger his anger; minor was disrespectful to mother, yelling and speaking rudely

to her. Minor would exhibit defiant behaviors after visitation with mother.

       Mother notes that she was minor’s primary caretaker until he reached 10 years of

age. However, the juvenile court had previously detained minor from mother’s custody

in another case. Thus, at the time of the hearing on termination of mother’s parental

rights, minor had already been twice detained from mother’s custody. Moreover, the

social worker noted there had been 51 referrals made on the household since June 2010.

The social worker appropriately noted that there was a compelling need to provide minor

with a stable home.

       The prospective adoptive placement with the PGPs met minor’s need for a stable

home. The PGPs had known minor all his life. They had maintained a bond with minor

during his entire lifetime. Department personnel placed minor with the PGPs on January

15, 2020. Thus, at the time of the hearing on termination of mother’s parental rights,

minor had been in the PGP’s custody for more than two years.

       The social worker’s reports demonstrated that the PGPs had minor’s best interest

in mind. The reports reflected that minor was “thriving” with the PGPs. Minor was

doing well in school for the first time; he had made significant progress in therapy.

Minor had requested he be permitted to remain with the PGPs.



                                         27
       The PGPs facilitated visitation between minors and his siblings, something which

mother had attempted to thwart. The PGPs arranged for minor to spend time with his

extended family. Minor viewed the PGPs as parental figures. The PGPs were “dedicated

to [minor] and committed to raising him to adulthood.” Thus, mother failed her burden

of proving that, on balance, the security of the adoptive home with the PAPs was

outweighed by any detriment minor would suffer in having his relationship with mother

terminated.

       Mother complains about the paucity of information regarding the quality of

mother and minor’s relationship in the reports utilized by the court when making its

decision. However, mother could have objected to the admission of the reports,

requested supplements to address the issue, or called the social worker or PGPs to testify

as to the quality of the visits. Mother did none of these things. As such, mother has

forfeited any issue with respect to a contention that the reports were incomplete. (People

v. Seijas (2005) 36 Cal.4th 291, 301 [a specific and timely objection must be made in the

trial court on the ground sought to be urged on appeal].)

       Mother also complains it is unclear whether the court considered prohibited

criteria such as how much progress mother had made in her services and the adoptive

parents’ promise to allow mother and minor to continue visitation. However, the court

never mentioned either of these factors when rendering its ruling. “‘“We must indulge in

every presumption to uphold a judgment, and it is [appellant’s] burden on appeal to

affirmatively demonstrate error—it will not be presumed.”’” (In re A.L., supra,

73 Cal.App.5th at p. 1161.) The juvenile court acted within its discretion in declining to

                                         28
apply the beneficial parental relationship exception to the termination of mother’s

parental rights.

                                   III. DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                               McKINSTER
                                                                                Acting P. J.


We concur:



MILLER
                          J.


FIELDS
                          J.




                                         29